Exhibit 10.2

ASSIGNMENT AND ASSUMPTION OF

CONTRACT FOR PURCHASE AND SALE

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACT FOR PURCHASE AND SALE (this
“Assignment”) is entered into effective as of August 29, 2012 (the “Effective
Date”), by and between HARBOR RETIREMENT ASSOCIATES, LLC, a Florida limited
liability company (“Assignor”), CHT HARBORCHASE ASSISTED LIVING OWNER, LLC, a
Delaware limited liability company (“Assignee”) and RONALD D. BROWN (“Seller”).

WHEREAS, Assignor and Seller have entered into that certain Contract for
Purchase and Sale dated effective January 26, 2012 (the “Contract”), in which
Seller agrees to sell and Assignor, as Buyer under the Contract, agrees to
purchase certain real, personal and intangible property and improvements defined
as the “Property” within the Contract and by this reference incorporated herein;
and

WHEREAS, Assignor wishes to assign its interest in the Contract to Assignee; and

WHEREAS, pursuant to Section 16 of the Contract, Seller must consent to any such
assignment and desires to do so; and

WHEREAS, Seller is willing to consent to the assignment of the Contract as more
particularly set forth below.

NOW THEREFORE, in consideration of the foregoing and Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor and
Assignee to Seller, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Recitals, Defined Terms. The foregoing recitals are true and correct and are
hereby incorporated by reference. The defined terms as used in this Assignment
shall have the same meaning when used herein, unless a contrary intent is
indicated.

2. Assignment. Assignor hereby unconditionally grants, transfers, assigns,
delivers and conveys to Assignee as of the Effective Date, all of Assignor’s
right, title and interest in and to the Contract. Assignor hereby agrees to
indemnify and hold harmless Assignee from and against any and all claims,
demands, liabilities, costs, damages and causes of action of any nature
whatsoever, arising out of or incident to the Contract prior to the date hereof.

3. Assumption. Assignee hereby unconditionally assumes, and agrees to be bound
by, all obligations and liabilities of Assignor under or relating to the
Contract. Assignee hereby agrees to indemnify and hold harmless Assignor from
and against any and all claims, demands, liabilities, costs, damages and causes
of action of any nature whatsoever, arising out of or incident to the Contract
after the date hereof.

4. Approval. Seller approves of the foregoing assignment and assumption pursuant
to Section 16 of the Contract. Seller further approves any future assignments by
Assignee of this Agreement to one or more of its affiliates or an assignment by
Assignee back to Assignor.



--------------------------------------------------------------------------------

5. No Default. Seller and Assignor hereby represent and warrant to Assignee
that, as of the Effective Date, neither party is in default under the terms of
the Contract.

6. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first above written.

 

“ASSIGNOR”

HARBOR RETIREMENT ASSOCIATES, LLC,

a Florida limited liability company

     

By:

 

/s/ Timothy S. Smick

     

Name: Timothy S. Smick

     

Title: CEO

“ASSIGNEE”

CHT HARBORCHASE ASSISTED LIVING OWNER, LLC, a Delaware limited liability company

     

By:

 

/s/ Kevin Maddron

     

Name: Kevin Maddron

     

Title: Senior Vice President

“SELLER”

/s/ Ronld D. Brown

RONALD D. BROWN

 

-3-